DETAILED ACTION
This Office Action is in response to Applicants application filing on March 5, 2022.  Claim(s) 1-23 is/are currently pending in the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Examiner acknowledges the Applicants filing of IDS references on 03/09/2021.  The references have been considered at this time.  A copy of the annotated IDS sheet is included in this correspondence.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-23 are directed to one of the four statutory classes of invention (e.g. process, machine, manufacture, or composition of matter).  The claims include a system, method, or product and is a system for identifying functional areas of an entity and products used by the functional area which is a system (Step 1: YES).

The Examiner has identified independent system Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent process Claim 18 and system Claim 19.  Claim 1 recites the limitations of (abstract ideas highlighted in italics and additional elements highlighted in bold).
an entity functional area and product use identifier comprising one or more computing devices, and an entity functional area and product use identification computer program having a plurality of sub-programs executable by said computing device or devices, wherein the sub-programs configure said computing device or devices to, 
access documents that are likely to infer an entity's functional areas and list the products the functional areas employ, for each document, 
employ a functional area classifier to identify one or more functional areas of the entity inferred in the document, 
employ a product name identifier to identity one or more product names found in the document, 
establish at least one entity name-functional area-product name combination for each product name found in the document, and 
output a listing of the established entity name-functional area- product name combinations.

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as mental processes.  Accessing documents, identifying functional areas from documents, identifying products, establishing combinations for products, and outputting a list recites concepts performed in the human mind.  But for the “one or more computing devices” language, the claim encompasses a user reading a document and collecting the necessary data with his/her mind or with use of pen and paper.  The mere nominal recitation of a generic computing device does not take the claim limitation out of the mental process grouping.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a concept performed in the human mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The computer implemented process in Claim 18 and a system for identifying functional areas and products in claim 19 is just applying generic computer components to the recited abstract limitations.    Claims 18 and 19 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. In particular, the claims only recite one or more computing devices (Claims 1, 18, and 19). The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 18, and 19 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0066] about implantation using general purpose or special purpose computing devices [The simplified computing device 10 is typically found in devices having at least some minimum computational capability such as personal computers (PCs), server computers, handheld computing devices, laptop or mobile computers, communications devices such as cell phones and personal digital assistants (PDAs), multiprocessor systems, microprocessor-based systems, set top boxes, programmable consumer electronics, network PCs, minicomputers, mainframe computers, and audio or video media players.] and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus claims 1, 18, and 19 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims 2-17, and 20-23 further define the abstract idea that is present in their respective independent claims 1 and 19 and thus correspond to Mental Processes and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-17, and 20-23 are directed to an abstract idea.  Thus, the claims 1-23 are not patent-eligible.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The cited prior art generally refers to identifying and collecting information from manuals, documents, and other data sources for analysis including associated methods and processes.
U.S. Publication 2020/0320111 A1 Entity-centric knowledges discovery.
U.S. Patent 10,387,011 B2 System and method to capture and document cross-product compatibility status information for industrial devices.
U.S. Publication 2021/0149980 A1 Systems and method for investigating relationship[ among entities.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN C WHITE whose telephone number is (571)272-1406. The examiner can normally be reached M-F 5:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DYLAN C WHITE/Primary Examiner, Art Unit 3683                                                                                                                                                                                           October 21, 2022